Title: Passport for Thomas Burdy, [2 August 1779]
From: Franklin, Benjamin
To: 


The first official document printed on Franklin’s Passy press seems to have been this passport, the first of many that would be issued throughout the war. All in French, identical in wording, the Passy passports vary only in typography—but there they differ widely. Among the fourteen known examples there are no fewer than six variants. These fall into chronological clusters, suggesting that Franklin printed only a modest number of sheets at a time, and then altered the format and font according to whim when he reset the forms. This passport for Thomas Burdy is unique among the fourteen and, doubtless because of its location, has hitherto eluded American scholars.
 
[August 2, 1779]
Nous Benjamin Franklin, Ecuyer, Ministre Plenipotentiaire des Etats-Unis de l’Amerique, près Sa Majesté Très-Chretienne,
PRIONS tous ceux qui sont à prier, de vouloir bien laisser seurement & librement passer Thomas Burdy, allant à Ostende pour passer en Angleterre, sans lui donner ni permettre qu’il lui soit donné aucun empêchement, mais au contraire de lui accorder toutes sortes d’aide et d’assistance, comme nous ferions en pareil Cas, pour tous ceux qui nous seroient recommandés.
EN FOI DE QUOI nous lui avons délivré le présent Passe-port, valable pour deux Mois, signé de notre main, contre-signé par l’un de nos Secretaires, & au bas duquel est le Cachet de nos Armes.
DONNÉ à Passy, en notre Hôtel, le 2e Jour d’Aoust, mil sept cent soixante et dix neuf.



GRATIS.
B Franklin



Par Ordre de M. le Ministre Plenipotentiaire.



W.T. Franklin seca



